Citation Nr: 0827961	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-24 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hypertrophy, to include as due to herbicide exposure.

2.  Entitlement to service connection for peptic ulcer 
disease, to include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure.

4.  Entitlement to service connection for arthritis, to 
include as due to herbicide exposure.

5.  Entitlement to service connection for a lung disability, 
to include as due to herbicide exposure.




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had multiple periods of active service, including 
from July 1944 to June 1946, June 1952 to May 1956, September 
1958 to August 1962, and November 1962 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  He perfected a 
timely appeal in August 2005 and requested a Travel Board 
hearing.  In a written statement received at the RO in August 
2006, however, he withdrew his Travel Board hearing request.  
See 38 C.F.R. § 20.704.

In April 2007, the Board remanded the veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The medical evidence shows that the veteran's current 
benign prostatic hypertrophy, hypertension, and lung 
disability are not related to service, to include as due to 
herbicide exposure.

3.  The veteran does not experience any current disability 
due to peptic ulcer disease or arthritis which could be 
attributed to service.


CONCLUSIONS OF LAW

1.  The veteran's current benign prostatic hypertrophy was 
not incurred during active service, to include as due to 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).

2.  The veteran's claimed peptic ulcer disease was not 
incurred during active service, to include as due to 
herbicide exposure, nor may it be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).  

3.  The veteran's current hypertension was not incurred 
during active service, to include as due to herbicide 
exposure, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

4.  The veteran's claimed arthritis was not incurred during 
active service, to include as due to herbicide exposure, nor 
may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

5.  The veteran's current lung disability was not incurred 
during active service, to include as due to herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in October 2004 and in April 2007, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the veteran to 
submit medical evidence relating his claimed disabilities to 
active service and noted other types of evidence the veteran 
could submit in support of his claims.  The veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Pursuant to the Board's April 2007 remand, additional notice 
of the five elements of a service-connection claim was 
provided later in April 2007, as is required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
will be explained below in greater detail, although complete 
content-complying VCAA notice was not provided prior to the 
February 2005 rating decision which denied the benefits 
sought on appeal, the evidence does not support granting 
service connection for any of the veteran's claimed 
disabilities.  Thus, any failure to notify and/or develop 
these claims under the VCAA cannot be considered prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the October 2004 VCAA notice letter was provided prior 
to February 2005 RO decision denying the benefits sought on 
appeal; thus, this notice was timely.  There has been no 
prejudice to the appellant and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328; see also Smith 
v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  

VA need not conduct an examination with respect to the claims 
of service connection for benign prostatic hypertrophy, 
peptic ulcer disease, hypertension, arthritis, or for a lung 
disability because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claims.  38 C.F.R. § 3.159(c)(4).  In disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Simply stated, the standards of McLendon are 
not met in this case.  As is discussed herein, there is no 
evidence that the veteran currently experiences any 
disability due to peptic ulcer disease or arthritis which 
could be attributed to active service.  The evidence also 
shows that the veteran's current benign prostatic hypertrophy 
and hypertension are not related to active service.  In 
summary, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

The veteran contends that his current benign prostatic 
hypertrophy, his claimed peptic ulcer disease, his current 
hypertension, his claimed arthritis, and his current lung 
disability all are related to active service, including as a 
result of herbicide exposure during Vietnam service.   

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including arthritis, hypertension, and peptic 
ulcers, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  None of the 
veteran's claimed disabilities (benign prostatic hypertrophy, 
peptic ulcer disease, hypertension, arthritis, or lung 
disability except lung cancer) are among the diseases listed 
in § 3.309 for which presumptive service connection is 
available based on in-service herbicide exposure.

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that, at his first enlistment physical examination in July 
1944, clinical evaluation was normal.  His blood pressure was 
130/64.  His chest x-ray was negative and considered 
"acceptable."  The veteran was not treated for any of his 
claimed disabilities during his first period of active 
service.  A chest x-ray in December 1945 was negative.  At 
his first separation physical examination in June 1946, 
clinical evaluation was unchanged.  His blood pressure was 
128/74 and 132/74.  His chest x-ray "shows no essential 
deviation from normal."  

At an enlistment physical examination in June 1952, clinical 
evaluation was normal.  The veteran's chest x-ray was 
negative.  The veteran's blood pressure was 124/66.

On outpatient treatment in August 1952, the veteran's history 
included occasional exertional shortness of breath which 
began following his first discharge from active service.  
Physical examination showed clear lungs to auscultation and 
percussion and a regular heart rate and rhythm.

In July 1953, the veteran complained of pain and tightness in 
the mid-chest and difficulty breathing.  The in-service 
examiner noted that the veteran had no evidence of any 
physical defects.  Physical examination showed clear lungs to 
percussion and auscultation and a regular heart rate and 
rhythm with no murmurs.  The in-service examiner stated that 
the veteran's complaints were based on "domestic 
difficulties and some emotional problems."

In December 1953, the veteran again complained of chest 
tightness, a productive cough, and difficult breathing which 
had lasted for several days.  He reported that these symptoms 
appeared periodically.  His chest tightness made him unable 
to take a deep breath and seemed worse in the evening.  He 
had a very little cough which was productive of mucoid sputum 
in small amounts with no difficulty sleeping and no fever.  
His blood pressure was 128/78.  Physical examination showed 
clear lung fields with good aeration throughout, normal heart 
sounds, a regular heart rate and rhythm, and no murmurs.  The 
impression was functional difficulty breathing of no organic 
pathology.

Chest x-rays in January 1954 and in April 1955 were negative.

At a separation physical examination in May 1956, clinical 
evaluation was normal.  The veteran's chest x-ray was 
negative.  His blood pressure was 130/85.  

At an enlistment physical examination  in September 1958, the 
veteran denied any relevant history.  Clinical evaluation was 
normal.  The veteran's chest x-ray was negative.  His blood 
pressure was 136/76.  

The veteran was treated for an upper respiratory infection in 
January 1959.

Chest x-rays in June 1960 and May 1961 were negative.

At a separation physical examination in August 1962, clinical 
evaluation was normal except for two small scars.  The 
veteran's chest x-ray was negative.  His blood pressure was 
140/84.  

At a re-enlistment physical examination in November 1962, the 
veteran denied any relevant medical history.  Clinical 
evaluation was normal except for defective visual acuity, 
which was not considered disabling, and for several small 
scars.  The veteran's blood pressure was 128/80.  

On periodic physical examination in December 1966, the 
veteran denied any relevant medical history.  Clinical 
evaluation was normal except for two small scars and multiple 
nevi on the skin which were not considered disabling.  The 
veteran's chest x-ray and electrocardiogram (EKG) were within 
normal limits.

Chest x-rays in January and December 1970 and in July 1971 
all were normal.  An EKG in December 1970 also was within 
normal limits.  An EKG in July 1971 was normal.

At the veteran's final separation physical examination in 
March 1972, clinical evaluation was normal except for three 
small scars and dental defects.  The veteran's chest x-ray 
was within normal limits.  His blood pressure was 140/82.

The veteran's DD Form 214 shows that he was awarded the 
Vietnam Campaign Medal, the Vietnam Service Medal with 2 
Bronze Stars, and the Armed Forces Expeditionary Medal 
(Korea).

The post-service medical evidence shows that the veteran was 
hospitalized at a private hospital for 2 days in February 
2002 for complaints of headaches.  On admission, the veteran 
had elevated blood pressure of 180/100.  The final diagnosis 
was hypertension, uncontrolled.

On a private chest x-ray in July 2003, there were two small 
calcific densities in the periphery of the left lower lung 
"which could be foci of an old infection."  Otherwise, 
there were no changes from a prior chest x-ray in July 2002.

The veteran was hospitalized at a private hospital for 5 days 
in April 2004 for complaints of loose bowel movements.  On 
admission, a history of hypertension was noted.  His blood 
pressure on admission was 110/70.  A chest x-ray was normal.  
The final diagnoses included hypertensive atherosclerotic 
cardiovascular disease and prostatic hypertrophy.

The veteran was hospitalized for several days in October 2004 
for complaints which included prostatism.  The veteran's 
history included hypertension and peptic ulcer disease since 
2001.  Physical examination showed no cardio-respiratory 
distress, blood pressure of 120/70, symmetrical chest 
expansion in the lungs with clear breath sounds and no 
wheeze.  The final diagnoses included benign prostatic 
hypertrophy and hypertensive atherosclerotic cardiovascular 
disease.

A private undated laboratory report, date-stamped as received 
by the RO in February 2005, yielded a diagnosis of benign 
prostatic hyperplasia.

In statements on his April 2005 Notice of Disagreement, the 
veteran contended that he had incurred all of his claimed 
disabilities "due to exposure to Agent Orange while I was 
stationed at Vietnam and Korea."

The veteran was hospitalized at a private hospital in October 
2006 for an acute exacerbation of chronic obstructive 
pulmonary disease (COPD) and bacterial pneumonia.  The 
veteran reported that this illness began 1 week prior to his 
admission as a productive cough with easy fatigability, 
exertional dyspnea, and a loss of appetite.  The veteran's 
history included COPD, hypertensive cardiovascular disease, 
coronary atherosclerosis, and benign prostatic hypertrophy.  
His blood pressure on admission was 140/80.  Physical 
examination showed decreased breath sounds, crackles, and 
wheezes in the right upper lung and tachycardia.  The 
diagnoses included hypertension, benign prostatic 
hypertrophy, community acquired pneumonia, and COPD.

A "Medical Certificate" from a private hospital dated in 
April 2007 indicates that the veteran was hospitalized at 
this facility in March 2007 for treatment of, among other 
things, COPD, hypertension, benign prostatic hypertrophy, and 
bilateral pneumonia.  A second "Medical Certificate" from 
this facility dated in May 2007 indicates that the veteran 
was hospitalized in June and July 2006 for treatment of, 
among other things, community acquired pneumonia, COPD, 
hypertensive cardiovascular disease, coronary 
arteriosclerotic heart disease, and congestive heart failure.

The Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection for peptic 
ulcer disease and arthritis, including as due to herbicide 
exposure.  Initially, the Board notes that the veteran was 
awarded the Vietnam Service Medal and Vietnam Campaign Medal.  
Regardless of whether the veteran was exposed to Agent Orange 
during active service in Vietnam, however, neither the 
veteran's claimed peptic ulcer disease nor his claimed 
arthritis are among the diseases for which presumptive 
service connection is available based on in-service herbicide 
exposure.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Nor is 
there any competent evidence attributing ulcer disease and 
arthritis to herbicide exposure in service.  Accordingly, the 
Board finds that service connection for peptic ulcer disease 
or for arthritis on a presumptive service connection basis 
due to in-service herbicide exposure is not warranted.  There 
also is no medical evidence of any complaints of or treatment 
for either peptic ulcer disease or for arthritis at any time 
during or after active service, including within the first 
post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  Thus, 
although peptic ulcers and arthritis are both chronic 
diseases for which service connection is available on a 
presumptive service connection basis, the Board finds that 
service connection for the veteran's claimed peptic ulcer 
disease and claimed arthritis is not warranted.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of current disability.

Additional evidence in support of the veteran's service 
connection claims for peptic ulcer disease and arthritis is 
his own lay assertions.  As a lay person, however, the 
veteran is not competent to opine on medical matters such as 
the etiology of medical disorders.  The record does not show, 
nor does the veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  Accordingly, the 
veteran's lay statements are entitled to no probative value.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).

The Board also finds that the preponderance of the evidence 
is against the veteran's claims of service connection for 
benign prostatic hypertrophy, hypertension, and a lung 
disability.  As with the veteran's service connection claims 
for peptic ulcer disease and arthritis, although the veteran 
was awarded the Vietnam Campaign Medal and the Vietnam 
Service Medal, benign prostatic hypertrophy and hypertension 
also are not among the diseases for which presumptive service 
connection is available based on in-service herbicide 
exposure.  See 38 C.F.R. § 3.309(e).  The Board recognizes, 
however, that respiratory cancers, including lung cancer, are 
among the diseases for which presumptive service connection 
is available based on in-service herbicide exposure.  Id.  A 
review of the veteran's claims file shows no complaints of or 
treatment for lung cancer (or other respiratory cancer) at 
any time during or after active service.  Thus, there being 
no competent evidence attributing benign prostatic 
hypertrophy, hypertension and lung disability to herbicide 
exposure in service, service connection is denied on that 
theory.  Instead, the records show that, although the 
veteran's blood pressure occasionally was elevated during his 
periods of active service, including at his final separation 
physical examination in March 1972, hypertension was not 
shown until many years after service.  Thus, the Board finds 
that service connection for hypertension on a presumptive 
service connection basis (as a chronic disease) is not 
warranted.  See 38 C.F.R. § 3.307, 3.309.  

The medical evidence of record shows that the veteran first 
was treated for hypertension in February 2002, or almost 
30 years after his service separation in April 1972, when his 
private treating physician concluded that his hypertension 
was uncontrolled.  He first was treated for benign prostatic 
hypertrophy in April 2004, or almost 32 years after service 
separation.  The veteran first was treated for lung problems 
in October 2006, or more than 34 years after service 
separation, when he experienced an acute exacerbation of 
COPD.  None of the veteran's post-service private treating 
physicians related benign prostatic hypertrophy, 
hypertension, or lung disability to active service.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

Additional evidence in support of the veteran's claims of 
service connection for benign prostatic hypertrophy, 
hypertension, and a lung disability include his own lay 
assertions.  As noted above, however, the veteran's lay 
statements are entitled to no probative value.  See Bostain, 
11 Vet. App. at 127 and Routen, 10 Vet. App. at 186.  Absent 
evidence of complaints of or treatment for benign prostatic 
hypertrophy, hypertension or for a lung disability during 
active service or within the first post-service year, and 
without a medical nexus between the veteran's current benign 
prostatic hypertrophy, hypertension, or lung disability and 
active service, the Board finds that service connection is 
not warranted.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for benign prostatic 
hypertrophy, to include as due to herbicide exposure, is 
denied.

Entitlement to service connection for peptic ulcer disease, 
to include as due to herbicide exposure, is denied.

Entitlement to service connection for hypertension, to 
include as due to herbicide exposure, is denied.

Entitlement to service connection for arthritis, to include 
as due to herbicide exposure, is denied.

Entitlement to service connection for a lung disability, to 
include as due to herbicide exposure, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


